Citation Nr: 1416963	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for head trauma.

2.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and friend 


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to February 1989.  

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas.

The Veteran testified in May 2013 at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issues on appeal and elicited testimony as to the elements of the claim.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Veteran appeared to be raising the issues of direct service connection for hearing loss, headaches, and a left knee disorder at the Board hearing.  These issues are referred back to the RO for development.  

Subsequent to the Board hearing, by rating action in October 2013 the RO denied service connection for a left knee disorder, migraine disorder, and bilateral hearing loss disorder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeals for service connection for right ankle, right knee and back conditions are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The preponderance of the evidence is against a finding that an alleged traumatic brain injury (TBI), to include bilateral hearing loss, dizziness, memory loss, and headaches was manifested during the Veteran's active duty service or is otherwise related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for an alleged traumatic brain injury (TBI), to include bilateral hearing loss dizziness, memory loss, and headaches have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b) (1) (2013). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran was provided with a letter in March 2009 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met. 

The Board further concludes that the duty to assist has also been met. The Veteran's service treatment records, private and VAMC treatment records have been obtained.  He was afforded an appropriate VA examination in April 2009.  

There is no indication that there is any other relevant evidence outstanding in the claim, and the Board will proceed with consideration of the Veteran's appeal.

II. Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg.  However, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here in determining the etiology of TBI, a lumbar spine disorder, right ankle, and right knee disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

III. Analysis

During the May 2013 hearing, the Veteran testified that he was an 11 Charlie mortar man in service.  He reported suffering a concussion.  On the day of the injury, he had lost his ear plugs.  He held a mortar round with both hands over the barrel of the mortar and dropped it in the tube to fire.   He failed to cover his ears with his hands quickly enough.  He reported that his head felt like it had been hit with a hammer.  He was nauseous for days afterward.  The next day he woke up with a patch of blood on his pillow.  He did not describe any physical injuries.  He only was able to report that he must have become unconscious, because a blackness came over him.  He went to the medical clinic a few days afterwards.  His ears were ringing at that time.

Since that time his balance was not very good.  He reported times where he would be sitting down and not remember.  He just did not feel like himself anymore.  He reported that he could not hear out of his right ear that well anymore.  He also had headaches.  He treated it with Ibuprofen and bed rest. The symptoms did not go away, and he still has headaches.  

After service he started drinking a lot and self-medicating with lots of aspirin, Ibuprofen and alcohol.  

The Veteran reported at his hearing that he was being seen by Dr. Dino B. Barroga for his migraines, loss of memory, loss of days sometimes, and confusion with some of the medications.  He had initially been treated by a Dr. Earl who went out of practice and then transferred to Dr. Williams, then to Dr. Barroga.  He had received treatment for approximately twenty years.

Post service medical records dated October 2007 to October 2008 from Deno B. Barroga, MD, note the Veteran was pushed down a flight of stairs after an assault and suffered a head concussion, with no loss of consciousness.  He complained of worsening neck and shoulder pain and decreased ROM.  There was no numbness, tingling, or weakness down the arms.  He complained of increased headaches and ringing in his ears.  The diagnoses included status-post falling down stairs with head trauma, depression, chronic neck and shoulder pain, anxiety and hypertension.  Per the records from Dr. Barroga, the Veteran was also involved in a motor vehicle accident (MVA) in 2000.  The diagnoses at that time included SP low back pain, neck pain, and headaches.  

In an April 2009 VA TBI examination, the claims file was reviewed.  The examiner noted no rated disabilities on file.  The examiner noted the Veteran did not serve in the Southwest Asia area, and had no combat service.  He was stationed in Germany.  He received a general discharge for substance abuse.  The Veteran reported that while participating in live fire exercises in 1989, he lost his earplugs and was stunned by a nearby explosion.  The service records do not reveal any evidence of treatment for a head trauma during service.  The Veteran related to the examiner that he had not gone to the clinic for fear of retribution from his sergeants.  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With regard to the first element, the Board recognizes that the Veteran suffers from headaches, dizziness or vertigo, general feelings of weakness, sleep disturbance, fatigue, malaise, and other symptoms that he attributes to a TBI.  However, medical evidence of a current TBI disability is in dispute. 

There is also considerable doubt as to the second element of the claim. The Veteran's service treatment records fail to contain any finding attributable to a TBI.  Moreover, they fail to reflect any accident or injury to the Veteran's head. The only evidence in support of the Veteran having sustained a head injury due to an in-service explosion accident is his own testimony. The Board finds this testimony to be somewhat dubious, for reasons discussed below.

Finally, the Veteran's claim also falls short with respect to the third element of service connection, that of a nexus between a  current disability and active service. 

The Board acknowledges that the Veteran's lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis. Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In this case, although the Veteran is competent to describe symptoms of headaches, dizziness or vertigo, general feelings of weakness, sleep disturbance, fatigue, malaise, and other symptoms that he attributes to a TBI, he is not competent to comment on the etiology of such a disorder or to diagnose a TBI.  In so finding, the Board acknowledges the Court's holding that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  The instant case, however, involves a higher level of medical complexity, with numerous symptoms potentially attributable to different causes, and thus extends beyond a simple, lay-observable, and cause and effect relationship.  Thus, in this case the Veteran is not competent to opine on the question of etiology and, therefore, a statement from him asserting a relationship between residuals of a TBI with headaches, dizziness, etc. and service do not constitute competent medical evidence on which the Board can make a service connection determination.

Moreover, the Board has serious doubts as to whether the Veteran sustained a head injury at all.  He testified that he suffered a concussion.  On the day of the injury, he lost his ear plugs.  He fired a mortar round and, "everything went black, my head felt like I had just been hit with a hammer."  He did not describe any physical injuries.  He later reported that he must have become unconscious, because, "a blackness that came over me."  His ears were ringing at that time.   I got sick, nauseous and it was like that for days afterwards but we never stopped doing what we had to."  He woke up with a patch of blood on his pillow.  It was a couple of days later that he went to the doctor.  However, the service treatment records fail to mention the accident at all.  He was seen on one occasion for a respiratory condition and an ear infection in 1988.  Again, there is no mention of head injury or trauma in 1989; in fact, the Veteran noted that he did not go to the clinic for treatment in fear of his NCO.

The records reveal that the Veteran suffered from several injuries subsequent to service including a 2000 MVA with symptoms including headaches; and, an October 2007 assault wherein the Veteran was pushed down a flight of stairs and suffered a head concussion.  He complained of ringing in the ears and headaches.  The examiner diagnosed SP falling down a flight of stairs with head trauma; depression; chronic neck and shoulder pain, anxiety, and hypertension.  .

If the alleged head injury was as serious as the Veteran alleged, and he woke up with a patch of blood on his pillow, then it would be reasonably expected that there would be some, if not numerous, treatment reports and follow-up visits.  However, there are none of record. In addition, as noted, the Veteran chose not to undergo a separation physical examination in February 1989.  Furthermore, he failed to mention the head injury at all while in service.  Moreover, he did not file a service connection claim for TBI until March 2009, or over 20 years after the alleged accident and head injury.  For the forgoing reasons, the Board finds that the Veteran's statements as to the incurrence of a head injury, and as to continuous symptomatology to be not credible here.  The Board notes that even if the Veteran did sustain a head injury during service, whether he sustained a TBI is also in question.

Service connection can potentially be granted on the basis of continuity of symptomatology.  However, this only applies for disabilities termed as chronic diseases under 38 C.F.R. § 3.309(a).  As TBI is not among such diseases, service connection based solely on continuity of symptomatology is not for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In any event, the Veteran's lay statements are not deemed credible here, as explained above, and thus the lay evidence does not support a finding of actual continuity.

In conclusion, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a TBI.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply. Therefore, the Board concludes that service connection for residuals of a TBI is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


ORDER

Entitlement to service connection for an alleged traumatic brain injury (TBI), to include bilateral hearing loss, dizziness, memory loss, and headaches is denied.


REMAND

Further development is necessary for a fair adjudication of the claims of service connection for a low back, right knee, and right ankle disorder.  

The exact nature and etiology of the Veteran's low back, right knee, and right ankle disorders remains unclear.  

At the May 2013 Board hearing, the Veteran testified that his back disorder began during basic training and he was not exactly sure what caused it.  He did not seek treatment at the time and kept going.  Eventually it became so bad that he could not even get out of bed.  He was treated by a medic and reported that he originally hurt his back playing football prior to service.  He testified that he had lied to the medic and that he injured his back during basic training.  

Regarding the right knee and ankle conditions, the Veteran noted that he could not remember the exact dates and times of his injuries.  He testified that his unit was running down an icy runway in Kitizen, Germany, he was in the middle of the company and a man had fallen down and it started a chain reaction and guys were falling and jumping.  He hit a patch of ice and fell hitting his right knee and twisting his right ankle.  Basically his whole leg hurt.  He saw a doctor complaining that his right ankle bothered him.  He was told that it was a strain, and it was treated with Ben-Gay, and he was told to stay off of it.  It took several weeks for it to get better.  After service he started drinking a lot and self-medicating with aspirin, Ibuprofen and lots of alcohol.
  
The records reveal: 

A normal January 1988 enlistment examination.  

March 1988 service treatment records reveal a complaint of lower back pain.  The Veteran reported a back injury 3 years prior while playing football.  The examiner noted thoracolumbar fascia swelling, point tenderness and muscle spasm.  A lumbar spine series was entirely normal. 

A June 1988 treatment record noted a 10 week history of right knee pain. He reported that it began during PT in basic training.  He did not receive medical care at that time because his drill sergeant would not allow him to get treated.   The examiner noted that the right knee was not swollen.  He was walking with a limp and expressed pain on palpation and with any motion of the right knee.  The examiner noted that the Veteran's complaints were out of proportion with the objective findings.    

A December 1988 treatment record noted right ankle pain for 4 days.  The Veteran denied any trauma.  The examiner noted no discoloration, edema, or pain to palpation.  The impression was a muscle strain.  It was treated with an Ace wrap and aspirin.  

In February 1989 the Veteran signed a statement noting that he did not wish to undergo a separation examination.

Post service medical records dated October 2007 to October 2008 from Deno B. Barroga, MD, note the Veteran was pushed down a flight of stairs after an assault and suffered a head concussion, no loss of consciousness.  He complained of worsening neck, and shoulder pain and decreased ROM. There was no numbness, tingling, or weakness down the arms.  The diagnoses included chronic neck and shoulder pain. The Veteran was also involved in a2000 MVA.  The diagnoses at that time included SP low back pain, neck pain, and headaches.  Dr. Barroga also noted the Veteran had undergone two separate knee surgeries on each of his knees.   He complained of decreased ambulation in the morning, low back pain, stabbing pain, shoulder blade twitching and spasms.  He also reported a herniated lumbar disc discovered on an MRI.  There was no copy of the MRI in the records.

At an April 2009 VA joints examination, the Veteran reported that since separation he has held several jobs including as a clerk in a 7-11; auto technician; and, in telemarketing.  He has not worked steady since 2007.  

The Veteran reported injuring his back, right ankle and right knee during service.  His low back began to hurt in basic training.  At the time he reported an old football injury. He then told the examiner that he had lied about the mechanism of his initial low back injury.  He did not recall any mechanism of injury while in basic training.  He stated that the low back just started hurting.  He also reported that while running in Germany he slipped on an icy runway.  He injured his right ankle and it caused his back pain to increase.  He felt a pop or snap in the right ankle and had swelling in the right lateral ankle.  He continued to have pain but his NCO would not let him seek additional treatment.  Since that time he reports popping and clicking in the back with pain, with occasional radiating to between the shoulder blades and posterior neck.  He was treated with Lortab prescribed by a private physician, Dr. Barroga who he has seen since 2006.  He reported that he underwent X-rays which were normal.  He also underwent an MRI after a motor vehicle accident.  He was wearing his seatbelt at that time and reports being essentially unhurt.

Examination of the thoracolumbar spine revealed forward flexion to 80 degrees with pain beginning at 40 degrees; extension to 10 degrees with pain beginning at 19 degrees and lateral flexion and rotation to 10 degrees with pain beginning at 10 degrees.  There was no evidence of increased fatigue, weakness, lack of endurance or incoordination on repetitive testing.  There was tenderness to palpation of the right and left lumbar spine in the L2/L3 area.  There was no palpable muscle spasm and the spine was neurovascularly intact.  The spine was erect with a normal lordotic curve.

The right ankle revealed no signs of abnormal wear or weight bearing. There was tenderness to palpation in the distal tibia; the Achilles tendon was intact and straight.  The right ankle was neurovascularly intact.  The ankle was stable to anterior drawer.  ROM was dorsiflexion to 20 degrees with pain; plantar flexion was to 45 degrees with pain.  The examiner noted an apparent lack of effort on the Veteran's part.  He was able to stand on his tiptoes but complained of pain.  There was no evidence of increased fatigue, weakness, lack of endurance or incoordination on repetitive testing.  There was no swelling, clicking, or popping on ROM testing.

The Veteran complained of pain in the right knee and exhibited great difficulty in removing his pants for examination.  ROM was full with flexion to 140 degrees with pain.  There was palpable crepitus in the right knee with no swelling present. The knee tracked normally.  There was no evidence of increased pain, fatigue, weakness, lack of endurance or incoordination on repetitive testing.  There was a positive McMurray sign for pain; and a negative Lachman's test.  The right knee was stable to varus and valgus with complaints of pain.  
The diagnoses were; lumbosacral strain, right ankle sprain with continued pain and instability, and right knee chondromalacia with continued pain.  No nexus opinions were offered by the examiner.  

In a subsequent July 2009 addendum to the April 2009 examination, the examiner noted that a review of the service treatment records revealed a single episode of complaint of right ankle pain following an injury.  At that time the Veteran was diagnosed with a muscle strain (ankle).  He was treated with medication and ice. There was no evidence of further complaints or treatment during service.  There was no evidence of chronicity.  The Veteran reported that the ankle got better but continued to hurt.  At the April VA examination the Veteran stated that he had episodes of the ankle giving way in the past few years approximately 100 times.  The examiner noted that whether this was an exaggeration was not known.  There was no history of surgery or evidence of any treatment for the right ankle in the private treatment records after separation from service.  Based on a lack of any further ankle problems and lack of any chronic right ankle care post service, "it is less likely than not that this Veteran's current right ankle condition is related to his 1 episode of right ankle pain while on active duty. Should further evidence come to light, then it would be prudent for that evidence to be reviewed and possibly have the Veteran re-examined for the right ankle and another opinion rendered."

The Board notes that over the appeal period attempts were made to obtain private treatment records prior to 2007.  These records were either not identified or were not found.  The Veteran and his family testified to treatment and several operations performed at a defunct hospital.  They noted that they had attempted to obtain these records but they were no longer available.  Likewise, the Veteran testified that he had received treatment from a Dr. Renna.  However, his wife testified that he was not a doctor or was no longer practicing medicine.  She testified that she called the Southwest Medical Clinic and asked about obtaining Dr. Renna's records and she explained that the Veteran had been a patient, "up until I guess 1993, 1994 and then Dr. Renna was not in practice anymore after '95."  She was told they did not keep the old records.  Correspondence to Dr. Renna was not answered. 

Upon review of all lay and medical evidence, the Board finds that further medical evidence is required.  Although there is current evidence of low back, right knee, and right ankle conditions, it is unclear whether they are due to or aggravated by his period of active service.  Therefore, VA must obtain a medical examination and opinions.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated treatment records from all sources for the Veteran's low back, right knee, and right ankle for the period from July 2009 onward.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a VA orthopedic examination of his spine, right knee, and right ankle. The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.

The examiner should thoroughly examine the Veteran's lower back, right knee, and right ankle and diagnose all disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back, right knee, or right ankle disability, had its clinical onset during active service or is related to any in-service disease, event, or injury, including as a result of the alleged incident where the Veteran injured his lower back, right knee, and right ankle during basic training; and, or when he allegedly slipped on ice in Germany and injured his lower back, right knee, and right ankle.  

The examiner is specifically requested to discuss the service treatment records and private medical records including the:

Normal January 1988 enlistment examination.  

March 1988 service treatment record in which the Veteran complained of low back pain; and, a pre-existing back injury while playing football.  The examiner noted thoracolumbar fascia swelling, point tenderness and muscle spasm.  A lumbar spine series was entirely normal. 

A June 1988 complaint of a 10 week history of right knee pain which began during basic training.  The Veteran walking with a limp and expressed pain on palpation or with any motion of the knee.  The examiner noted the knee was not swollen; and, the complaints were out of proportion with the objective findings.    

A December 1988 report of right ankle pain for 4 days.  The Veteran denied any trauma. There was no discoloration, edema, or pain to palpation.  The impression was a muscle strain.  It was treated with an Ace wrap and aspirin.  

October 2007 to October 2008 treatment records from Dr. Barroga, reporting a history of the Veteran being pushed down a flight of stairs after an assault and complaining of worsening neck and shoulder pain with decreased ROM.  There was no numbness, tingling, or weakness down the arms.  The diagnoses included chronic neck and shoulder pain; and a history of a 2000 MVA.  The diagnoses at that time included SP low back pain, neck pain, and headaches.  

Dr. Barroga also noted the Veteran underwent four knee surgeries, (two on each knee).  He reported decreased ambulation in the morning, low back pain, stabbing pain, shoulder blade twitching and spasms.  He also reported a herniated lumbar disc noted by MRI.  There was no copy of the MRI in the records.

While the absence of in-service complaints of low back, right knee, and right ankle disabilities may be considered by the examiner, the absence of such cannot serve as the sole basis for concluding that the Veteran did not have such disabilities or suffer such injuries in service. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing these opinions, the examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran, and his family including any contention that he has experienced a continuity of symptomatology of lower back, right knee, and right ankle disabilities since his separation from service, and the reported bilateral knee surgeries noted in the records and hearing testimony.

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

3.  After completion of the above, review the expanded record and adjudicate the claims of service connection.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination or cooperate with the examiners may result in the denial of his claims.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


